lfl«-l¥
                                 ELECTRONIC RECORD

                                                                          i«*ai-/¥
COA#       01-14-00251-CR                        OFFENSE:        22.011 (Sexual Assault)

           Richard A. Dunsmore v. The State
STYLE:     ofTexas                               COUNTY:         Brazoria

COA DISPOSITION:       DISMISS                   TRIAL COURT:    412th Judicial District Court


DATE: 09/09/2014                  Publish: NO    TC CASE #:      56909




                        IN THE COURT OF CRIMINAL APPEALS


          Richard A. Dunsmore v. The State of
                                                                   i«Mt-/¥                  l¥20-l¥
STYLE:    Texas                                       CCA#:

          PRO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE: _   (PS-1u\t**T                                 SIGNED:                            PC:

JUDGE:      A #      IjAsdhr^'                        PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                              ELECTRONIC RECORD